Campbell, C. J.
Mrs. Brooks sued Bobbins & Nickerson as joint makers of a promissory note made payable to the order of Alfred Osborne, endorsed by Osborne to Hopkins & Jackson, and by them to her. The chief defense relied on was a set-off belonging to Bobbins against Hopkins & Jackson. It was claimed this set-off was acquired in season to attach against the note, and also that Bobbins being principal and Nickerson surety, the claim, although a sole' claim in favor of Bobbins, was available for the benefit of both" defendants.
A minor question was raised that Nickerson signed the. note after it had become operative against Bobbins and that his liability did not rest on any consideration. But it appeared that he signed it in order that Hopkins & Jackson might be induced to take it, and this would preclude any such question.
Under the statutes regulating proceedings before justices of the peace there is a provision which might favor the set-off if this suit had been brought before a justice. But we have no such' statute which applies any where else. The general set-off law- does not allow joint debt- • ors to use any but joint demands by way of set-off. Comp. L., § 5796, subd. 6. The right of set-off in courts of law is purely statutory, and we cannot enlarge it beyond what the statutes allow.
The court below so held rightly. The judgment must be affirmed with costs.
The other Justices concurred.